Citation Nr: 1201436	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependence and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to April 1952.  He died in July 2008.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The stated cause of death on his death certificate was cardiogenic shock secondary to an acute myocardial infarction due to or as a consequence of coronary artery disease. 

2.  At the time of the Veteran's death, service connection was in effect for right leg thrombophlebitis evaluated as 60 percent disabling; right pleural adhesions with pulmonary emboli, evaluated as 30 percent disabling; anxiety and depressive reaction, evaluated as 30 percent disabling; and for hepatosplenomegaly, evaluated as noncompensable.  His combined evaluation was 80 percent, and he had been entitled to a total disability evaluation based on individual unemployability due to service connected disorders since March 15, 2002. 

3.  The preponderance of the competent evidence is against finding a nexus between the cause of the Veteran's death and his military service. 

4.  The Veteran was not in receipt of either a schedular 100 percent rating for at least ten years prior to his death, or a total disability evaluation based on individual unemployability due to service connected disorders for at least ten years prior to his death. 


CONCLUSIONS OF LAW

1.  A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2011). 

2.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318(b) are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 20101; 38 C.F.R. §§ 3.22 , 3.102, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA


The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).  The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  The requirements apply to all elements of a service connection claim: veteran status, a connection between the veteran's service and his death, and effective date of any benefit.  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant. 

Furthermore, adequate notice in a claim of entitlement to service connection for the cause of a veteran's death must notify a claimant of (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the present case, the appellant was notified in August 2008 correspondence, as well as in the April 2010 statement of the case, of the information and evidence needed to substantiate and complete her appeal.  The August 2008 letter did not comply with Hupp as it did not inform the appellant of the disabilities for which service connection was in effect at the time of the Veteran's death.  However, through letters and submissions, the appellant has clearly shown that she knew what disabilities the Veteran was service connected for at the time of his death, and clearly understood what the requirements were to establish service connection for the cause of the Veteran's death due to a service connected disability.   As such, there is no prejudice to the appellant for the defective notice.

Furthermore, the August 2008 letter did not inform the appellant of the effective date or degree of disability which may be assigned if service connection is awarded.  However, as the claim is being denied, there can be no prejudice associated with the lack of notice.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant and which are pertinent to her claim.  A VA medical opinion has been obtained.  The opinion is adequate in that it considered the claim file, service treatment records, post service medical records, and the private opinions provided.  It also provided a reasoning for the opinion.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication. 

Legal Criteria and Analysis

A.  Cause of Death 

Service connection for the cause of a veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

A Veteran's death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

After a thorough review of the record, the Board finds that the Veteran's service-connected disabilities did not cause or contribute substantially or materially to his death.  In this regard, the Veteran's death certificate states that the immediate cause of death was cardiogenic shock due to an acute myocardial infarction due to coronary artery disease. 

The pertinent evidence includes the Veteran's service medical records which reveal no complaints, findings or diagnoses of a cardiac disorder to include coronary artery disease. 

In a July 2008 letter, Dr. S.A.E., a specialist in geriatric medicine, stated that he had treated the Veteran for 20 years until his death.  He noted the Veteran had a service connected injury to his leg which resulted in disease of his veins in his lower extremities.  He then developed lower extremity deep venous thrombosis which led to pulmonary emboli, which caused pulmonary hypertension and lung dysfunction, which led to congestive heart failure and cardiomyopathy.  Finally, he stated the Veteran died of complications caused by his heart and lung disease.

A VA medical opinion obtained in August 2008 states that the claim file, private medical records and the private physician's letter were reviewed.  The examiner noted that at the time of the Veteran's death there was no evidence of recent acute pulmonary pathology or acute deep venous thrombosis.  The VA examiner opined that the service connected disabilities did not cause or contribute to the Veteran's death.  He reasoned that the Veteran developed coronary artery disease secondary to atherosclerotic process.  

In an October 2008 letter from the Veteran's son, who is a chiropractor, he stated that the Veteran's chronic obstructive pulmonary disease contributed to the Veteran's congestive heart failure.  He further stated that the Veteran was afraid of exercising due to the likelihood that he would develop additional blood clots and therefore, this contributed to his cardiovascular system being at suboptimal levels.  Furthermore, the Veteran's son argued that the medication for chronic obstructive pulmonary disease contributed to the development of coronary artery disease and cited a medical article in support of this.  

A December 2008 VA medical opinion states that at age 22 the Veteran was smoking 1 1/2 to 2 packs of cigarettes a day.  The evidence also showed that at age 59 the Veteran was obese and was smoking 3-4 packs a day.  The examiner explained that cardiovascular disease is the number one cause of mortality in the US and is common in the general population affecting the majority of the adults past age 60.  Established risk factors include being male, obesity, hypertension, diabetes mellitus, and smoking all of which the Veteran was noted to have.  The examiner further noted that the Veteran developed chronic obstructive pulmonary disease due to smoking.  

The VA examiner noted the private physician's letter failed to acknowledge the Veteran suffered from hypertension since 1974 which led to an enlarged heart and also failed to note diabetes mellitus.  Regarding the Veteran's son's letter, the VA examiner noted that the submitted medical article had limitations which were noted in the article itself, and those limitations stemmed from the quality of reported data.  The VA examiner noted that at the present time there was no strong evidence to establish a causal relationship between anticholinergics in patients with chronic obstructive pulmonary disease and cardiovascular death.  

The VA examiner noted the Veteran died of an acute cardiac event with no evidence of recent acute pulmonary pathology or acute deep venous thrombosis as a contributing factor.  He noted the Veteran had several major risk factors for developing coronary artery disease.  While the Veteran had chronic obstructive pulmonary disease, the records note that it was a slight obstruction with moderate restriction.  In view of this, it was opined that chronic obstructive pulmonary disease if at all is the least likely cause of the Veteran's coronary artery disease.  He opined that the Veteran's service connected disabilities did not cause or contribute to his death.  There was no evidence of acute pulmonary embolism or acute deep venous thrombosis to have caused or contributed to his death.  

In a June 2009 letter, Dr. S.A.E., stated that as a result of the original service related injury, the Veteran developed severe chronic thrombophlebitis with severe lymph-edema of his legs.  His legs were twice the size of a normal leg with venous stasis dermatitis, with recurrent episodes of cellulitis.  In recent years, the Veteran had multiple admissions for congestive heart failure which finally resulted in his death.  

A November 2009 VA medical opinion states that the examiner reviewed the entire claim file and all of the extensive submissions by the Veteran's son and private physician.  The VA examiner noted that he had reviewed the private physician's most recent letter and disagreed with the conclusions reached as he had once again failed to mention that the Veteran had been diagnosed with hypertension since 1974 leading to an enlarged heart, and having diabetes mellitus which are the two major risk factors for the development of coronary artery disease.  He again noted the Veteran had coronary artery disease due to atherosclerotic process and arthrosclerosis develops due to multiple risk factors of which the Veteran had hypertension, diabetes mellitus, heavy smoking, obesity and being male.  He disagreed with the private physician's opinion noting that the private physician did not identify the major risk factors for developing coronary artery disease that the Veteran had.  

In a June 2010 letter from the Veteran's son received in June 2010 it was contended that the Veteran's service connected chronic thrombophlebitis caused repeated episodes of pulmonary emboli which limited his ability to exercise for fear of subsequent clots.  The Veteran's son argued that leading a sedentary life contributed to the Veteran becoming obese which led to hypertension and adult onset diabetes and which in turn led to reduced pulmonary function and contributed to his death.  

In a May 2010 letter, the Veteran's private physician stated that deep venous thrombosis of the right leg caused post-phlebitic syndrome with significant lymphoderma which resulted in the Veteran becoming sedentary and obese which contributed greatly to causing his diabetes mellitus and hypertension which were primary risk factors for coronary artery disease.  The private physician noted that hypertension contributed to the etiology of congestive heart failure and that the recurrent deep venous thrombosis and resultant pulmonary emboli caused significant lung dysfunction and scarring which further limited his capacity to be active.

A March 2011 VA opinion from a board certified specialist in vascular medicine states that he had reviewed the claim file and all of the letters submitted by the appellant, the private physician and the previous VA medical opinions of record.  After reviewing all of the evidence, he opined that the Veteran's death was not caused by or a result of his service connected disabilities.  The vascular specialist noted that the records described heavily calcified coronary arterial anatomy which, while common in diabetics, is not exclusive of the disease.  He noted there was a direct relationship between the Veteran's chronic smoking and his arteriosclerotic coronary artery disease, his chronic bronchitis and chronic obstructive pulmonary disease.  The vascular specialist further stated there was no relationship between the Veteran's fatal coronary artery disease, venous thromboembolism, or post-phlebitic syndrome since as he may not have been able to exercise vigorously or regularly as noted by his family, this was only one component of preventive management for heart disease.  Other risk factors to coronary artery disease were his nonservice connected smoking, obesity and diabetes.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board favors the opinions of the VA doctors including the vascular specialist.  The Board acknowledges the opinions of the private physician Dr. S.A.E. who stated that the Veteran's service connected disabilities caused his death.  Notably, most of Dr. S.A.E.'s letters fail to acknowledge the Veteran's nonservice connected hypertension and diabetes mellitus which have been shown to be two major risk factors for coronary artery disease.  Moreover, Dr. S.A.E. did not provide detailed reasoning and his letters provide mostly a medical history of the Veteran's conditions.  In contrast, the VA examiners provided detailed reasoning for their opinions, and they specifically addressed the medical evidence of record, and the assertions made therein by the private physician and the Veteran's son.  

Further, Dr. S.A.E.'s opinion is of less probative weight than the March 2011 VA medica opinion as Dr. S.A.E. is a general practitioner and the March 2011 examiner is a board certified vascular specialist.  While Dr. S.A.E. was a treating physician, he was not a specialist in the etiology of heart diseases or vascular disorders.  As noted, Dr. S.A.E.'s letters most often provided a timeline and history of the Veteran's diseases for which he was treated and they fail to provide a reasoning for the opinions provided.  Therefore, the Board affords Dr. S.A.E.'s letters less probative weight.  

The principal cause of the Veteran's death was cardiogenic shock due to myocardial infarction, due to coronary artery disease.  The appellant's claim for cause of death must be based on a showing that his service connected disabilities were a contributory cause of death.  Thus, it must be shown that his service connected disabilities contributed substantially or materially, that they combined to cause death, or that they aided or lent assistance to the production of death.  In this case, none of the private physician's letters state that the service connected disabilities contributed substantially and materially to his death.  While the private physician states that the Veteran's sedentary lifestyle contributed to the development of hypertension and diabetes mellitus, as noted by the March 2011 VA examiner, a sedentary lifestyle is only one of many contributing factors to the development of coronary artery disease.  Moreover, none of the private physician's letters state that any of the service connected disabilities contributed substantially or materially to the cause of death.  

Finally, coronary artery disease was not noted in service and it was not compensably disabling within a year of discharge from active duty and as such, there is no competent evidence to show that coronary artery disease was due to service.  

The Board considered the appellant's sincerely held belief that the Veteran's service connected disabilities caused his death, and the many letters from the Veteran's son wherein he explains how the Veteran's sedentary life was caused by his service connected disabilities and how this led to his death.  As a lay person, the appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, she is not competent to render an opinion of etiology as to the medical cause of her husband's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, while the Veteran's son is a chiropractor he is not a physician who has any training or expertise in the field of cardiovascular diseases.  Indeed, his specialty is in the field of orthopedic disorders. 

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way minimizes the Veteran's eleven months of service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As the preponderance of the evidence is against the appellant's claim, entitlement to service connection for cause of the Veteran's death must be denied. 

B.  Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318(b) 

Analysis 

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to dependency and indemnity compensation in the same manner as if the veteran's death were service- connected, under certain specific conditions.  VA shall pay dependency and indemnity compensation under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or "entitled to receive" compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

In this case, the Veteran was not in receipt of a total schedular evaluation for either any single disorder, or for any combination of disorders at the time of his demise.  He was in receipt of a total disability evaluation based on individual unemployability due to service connected disorders, however, entitlement to that benefit dated only from March 15, 2002.  He died in July 2008.  Hence, the Veteran was not continuously rated as totally disabled for ten or more years immediately preceding his death.  As such, entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 must be denied. 

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318  is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


